DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 03/30/2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the drill" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “the cutting tool”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mura et al. (US 2016/0214186, “Mura”).
Regarding claim 1, Mura discloses a cutting tool (2, 7, 7, a tool holder and inserts 7, Para. 78, Figs. 8-17) for the rotary machining of workpieces comprising: a cutting tip which has at least one main cutting edge (11) and at least one free surface (21, Figs. 2 and 8, Para. 61), wherein a flank face (15, Figs. 8-9 and Para. 62) adjoins the main cutting edge radially outside the main cutting edge and a portion of flank face (15) is located on a peripheral surface (15, 23, 24, Figs. 9-10, Para. 61) of the cutting tool (as indicated in the 112(b) Section above, the examiner has interpreted the term “the drill” to be “the cutting tool”), and wherein a flank (clearance) angle of the flank face increases in a radially outward direction (Para. 78. It is noted while the insert 7 itself has clearance angle decreasing in a radially outward direction, when the insert is fixed to the tool  holder 2, the clearance angles becomes increasing in a radially outward direction).
Regarding claim 2, Mura discloses the flank angle increases continuously (para. 63. It is noted because the flange angle of the surface portion 15 of the insert 7 is continuously changed, when the insert is fixed to the toolholder 2, the flange angle of the surface portion is also changed continuously, even it is now increasing in a radially outward direction. Para. 78)
Regarding claim 3, Mura discloses the cutting tool measured in a section perpendicular to the main cutting edge, the flank angle increases in the direction toward a cutting corner. (para. 62, Figs. 3. 7(a) and 7(b))
Regarding claim 4, Mura discloses the flank angle increases by at least 2 degrees (Para. 78).
Regarding claim 5, Mura discloses the flank angle increased by at least 4 degrees (Para. 78).
Regarding claim 6, Mura discloses the main cutting edge (11) merges into an edge (12) of the flank face, wherein the flank angle increases along the edge (Figs. 8 and 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 7-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhardt et al. (US 7,730,772) in view of Mura.
Regarding claim 1, Reinhardt discloses a cutting tool (2) for the rotary machining of workpieces comprising: a cutting tip (10) which has at least one main cutting edge (20) and at least one free surface (26, 28, Figs. 1-3A, col. 5 line 67 – col. 6 line 2; col. 6 lines 29-31, 43-48), wherein a flank face (47,  Figs. 5-7, col. 8 line 60-67) adjoins the main cutting edge radially outside the main cutting edge and a portion of flank face is located on a peripheral surface of the cutting tool. Reinhard also disclose a flank angle (α3) of the flank surface (47) (col. 9 lines 1-6). 
However, Reinhardt does not disclose the  flank angle of the flank face increases in a radially outward direction.
Mura discloses a cutting tool (2, 7, 7, a tool holder and inserts 7, Para. 78, Figs. 9-17) including a cutting tip which has at least one main cutting edge (11) and at least one free surface (21, Fig. 2, Para. 61). A flank face (15, Figs. 8-9 and Para. 62) adjoins the main cutting edge radially outside the main cutting edge and a portion of flank face (15) is located on a peripheral surface (15, 23, 24, Figs. 9-10, Para. 61) of the cutting tool. A flank (clearance) angle of the flank face increases in a radially outward direction (Para. 78. It is noted while the insert 7 itself has clearance angle decrease in a radially outward direction, when the insert is fixed to the tool  holder 2, the clearance angles becomes increasing in a radially outward direction).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the flank angle of the flank face of the drill of Reinhardt to increase in a radially outward direction, as taught by Mura, to prevent concentration of a load to the corner cutting edge (42) during a cutting operation, and thus the chipping, breaking, of the corner cutting edge.
Regarding claim 7, Reinhardt in view of Mura discloses the cutting tool comprises at least one guide bevel (46, a margin, Fig. 2A-3A, col. 8 lines 29-41, Reinhardt), which extends along a flute and opens into the flank face.
Regarding claim 8, Reinhardt in view of Mura discloses the cutting tool comprises a back-milling (49, Fig. 6A, col. 9 lines 1-6), adjacent to the free surface, which opens into the flank face (47).
Regarding claim 9, Reinhardt in view of Mura discloses a corner radius (42, Fig. 7, is not tangent to the free surface (26, 28, the free surface adjacent the main cutting edge 20; col. 8 liens 60-67).
Regarding claim 10, Reinhardt in view of Mura discloses the cutting tool is a twist drill. (col. 5 line 66)
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Examiner, Art Unit 3722